ill

’\\ .

TO _BE PUBL'ISHED
l . §upreme Tnnri of Beninckg ~ `
20 l7-SC-000022-KB - >

KENTUCKY BAR ASSOCIATION ' l ~ ' MOVANT

v. . IN sUPREME coURT
FRANKLIN s. YUDKIN ' _ ,RESPoNDENT
_ oPINIoN AND oRDER

Frank]in Yudkin is a member of the Kentucky Bar Association;.1 The\
Indiana Supreme Court suspended him from the practice o_f law for a period
not less than 90 days, without automatic reinstatement, beginning December
8, l2016. _

As a consequence of the Indiana suspension, the KBA has moved for this _
Court ito order Yudkin to show cause, if he has any, why he should not be
suspended from the practice of law for 90 days, consistent With the published
_ order entered b'y the Indiana Supreme Court on October 25, 2016. And Yudl_cin
has responded to'the KBA’s motion by requesting that reciprocal discipline not

be imposed in Kentucky. But under SCR 3.435, Yudkin is subject to identical

 

4 1 His KBA member number is 79590 and he was admitted#to practice law in
the Commonwealth'as of August 1, 1970.

2

'\\

discipline within the Commonwealth unless the exception in 'SCR 3.434(4)(b)2
applies. b
Yudkin’s law practice primarily centers on representing creditors in _

collection cases. In the case that culminated in his Indiana suspension,' Yudkin

_ was representing US Bank against a pro se defendant named Imbody. Yudkin

_ attained a $25,000 judgment against Imbody. After the judgment, Imobdy filed

a motion to correct an error. Yudkin represented to the indiana trial court in '
multiple pleadings and later on appeal that Yudkin’s. motion was not timely
filed. This misrepresentation resulted in an erroneous decision by the trial and
appellate court. Upon rehearing, the appellate court ultimately reversed the
trial court’s denial of the motion to correct error.

Imbody then hired an attorney to investigate any claim that he might
have against Yudkin for misleading the court. This eventually led to Yudkin
filing a defamation claim in federal court against both Imbody and his lawyer,
seeking more than $500,000 in damages. The suit was later dismissed by the
federal court. _ \ n

Lastly, the disciplinary investigation in Indiana found that Yudkin
“selectively quoted the language of Trial Rule 59(C) in a matter that '

inaccurately suggested [Imbody’s [motion to correct error] would have been

" untimely regardless of whether it have been filed on April 29 or May 2.”

As a result of these actions, the Indiana Supreme Court in a published

order found three different violations of the Indiana Professional Conduct

Rules:

 

2 SCR 3.435(4)(b) (“...that misconduct established warrants substantially
different discipline in this State.”). .
. 4 . 3 l

\\

il

0 Rule 3. 1 (asserting a position for which there is no non-frivolous'basis in
law or fact (same substantively as Kentucky’s SCR 3.130(3. 1)); '

¢ Rule 3.3(a)(1) (knowingly making a false statement of fact or law to a
tribunal or failing to correct false statements of fact or law) (same
substantivay as Kentucky’s scR 3.130(3.3)(a)(1)); and

0 Rule 8.4(c) '(en.gaging in conduct involving dishonesty, fraud, deceit or
misrepresentation (same as Kentucky’s SCR 3. 130(8.4)(0)).
Upon_consideration of the KBA’s motion and Yudkin’s response, we

cannot say that his conduct, which consisted of affirmatively misrepresenting
facts to the trial court and the appellate court, and the sanction imposed'by

the Indiana Supreme Court would “warrant substantially different discipline in

1 this State.” Yudkin purposely mislead both the trial court and the appellate

court in Indiana. Furthermore, in response to Imbody’s reasonable interest in

exploring a possible claim against Yudkin, Yudkin instituted'what has been

termeda frivolous lawsuit that was dismissed by a federal district court,
'Yudkin has failed to provide a legally sufficient reason why this Court

should not impose reciprocal discipline concurrent with that imposed in

lndiana. Accordingly, this Court ORDERS that Franklin Yudkin’s license to

practice law in the Commonwealth of Kentucky is suspended for a period not

less than 90 days, beginning December 8, 2016.

53

11

2)

3)

4)

Accordingly, the Court ORDERS:

Franklin S. Yudkin is' subject to reciprocal discipline under SCR 3.425
based on the Supreme 'Court of Indiana’s conclusions that Yudkin
violated three rules of the Indiana.Rules of Professional Conduct; t

He is hereby suspended from the practice`of law in the Commonwealth of
Kentucky for 90 days, beginning on the date of the rendition of this

order, and to run concurrently with his suspension in Indiana;

,Yudkin’s reinstatement to the Kentucky Bar is contingent on satisfying

all requirements set forth within the Indiana Supreme Court Order; AND
Yudkin must notify all courts and clients of his suspension in

accordance with SCR 3.390. Those medications must be made by letter

in the United States mail within ten days from the date of entry of this

Opinion and Order. Yudkin must also simultaneously provide a copy of

all notification letters to the Ofice of the Bar Counsél. Also, to the extent

possible, Yudkin must cancel and cease.any advertising activities in
which he is engaged.
All sitting. All concur. . ‘

ENT`ERED: Maich 23, 2017.

 
   

D-. MINTON, J .